Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Action
Receipt of Arguments/Remarks filed on March 1, 2021 is acknowledged. This is a second Non-Final rejection. The Examiner inadvertently missed the additional double patenting rejection over co-pending Application 16,976,909 in the last Office Action sent on n December 01, 2020 resulting in this second non-final action. The 103 rejection is also revised to now point to specific structures of Beigelman in order to move forward prosecution.  Claims 1-2 are presented for examination on the merits for patentability in this present Office Action. Claims 3-20 remain withdrawn. 

Priority
This application, 16992036, filed 09/12/2020 claims priority to Provisional Application 62/886,255, filed 08/13/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 was filed after the mailing date of the Office Action mailed on December 1, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections/Rejections and Response to Arguments
Applicant's arguments, filed 03/01/2021, regarding the 103 rejection of the instant claims over Beigelman in view of Meier have been fully considered but they are not persuasive. Applicant argues . 
 	
This argument is not persuasive.  The Examiner disagrees that there are nearly infinite number of combinations to consider to arrive at the structure instantly claimed.  MPEP 2144.08 gives guidance for obviousness of species when prior art teaches a genus.  Once the structure of the disclosed prior art genus and that of any expressly described species or subgenus within the genus are identified, the Examiner determines the differences and makes explicit findings on the similarities and differences between the closest disclosed prior art species or subgenus of record and the claimed species or subgenus including findings relating to similarity of structure, properties and utilities. In Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1537, 218 USPQ 871, 877 (Fed. Cir. 1983), the court noted that "the question under 35 U.S.C. § 103  is not whether the differences [between the claimed invention and the prior art] would have been obvious" but "whether the claimed invention as a whole would have been obvious." The Examiner then would consider motivating factors including the size of the genus, noting that there is no correlation between size of prior art genus and conclusion of obviousness; and teachings of structural similarity.  Beigelman teaches a genus that encompasses the instantly claimed compound. Beigelman exemplifies a compound 14a that has the cyclic phosphate group (Example 14, p. 120), which while exemplified with a methyl substituent on the benzyl ring, Beigelman strongly suggests to be without a methyl substituent and that the substitution is optional (p. 249, lines 7-9); Beigelman also expressly teaches the difluoro substituents in compound 24a (Example 24, p. 135) and limits the substituents at R4A to a halogen, and R5A to a hydrogen or halogen; Beigelman exemplifies fatty acid chains at the 3’ position of the ribose ring 2A is selected from the group consisting of an optionally substituted alkyl, C1-6, and is the only position that would have a longer selection.  However, because of the bulk of the cyclic phosphate group, a skilled person would know to choose less sterically hindered group at this 4’ position. Beigelman teaches that this group can be a methyl.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); See MPEP §§ 2144.08. Furthermore, Meier provides the motivation for this substitution by teaching cycloSal-d4TMP without substitution at 4’ position of the ribose (Fig. 7, p. 362), and how they are highly selective and have antiviral activities (p. 363, Table 1). Thus, a skilled artisan would combine Meier’s teaching with that of Beigelman and modify this position from Beigelman’s Formula I to exclude substitution and still expect antiviral activity. Thus, the Examiner contends that there is not a lot of picking and choosing for a skilled artisan to do as Applicant is alleging, because Beigelman and Meier provides guidance and the motivation to select from the exemplified substituents and arrive at the instant claims.
Importantly, the Examiner also notes that the Applicant presents no comparative data or evidence to show the criticality of the hydrogen at 4’ position compared with a methyl group at this position. Nor does the Applicant present criticality of the length of fatty acid at the 3’ position. Showing such criticality would make the claims allowable. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments, see p. 5 of Applicant Remarks, filed March 1, 2021, with respect to the double patenting rejection over 16/635,469  have been fully considered and are persuasive as the scope of ‘469 has been amended.  The double patenting rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 16/976,909.

Specification
The disclosure is objected to because of the following informalities: The drawing is referred to as “Fig. 1” in the Specification [0018], [00121]. Because there is only one figure, it must be referred to as “The Figure”. Appropriate correction is required.
Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear. Therefore, the figure must be referred to as The Figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Beigelman et al. (WO 2013/096679 A1, June 27, 2013), hereinafter Beigelman, in view of Meier et al. (Chapter 15, The cycloSal-Nucleotide Delivery System, Peters, Godefridus J., ed. Deoxynucleoside analogs in cancer therapy. Springer Science & Business Media, 2007), hereinafter Meier.
Applicants Claim
Applicants claim a compound of formula
    PNG
    media_image1.png
    152
    541
    media_image1.png
    Greyscale
; or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising the compound or its salt, and at least one pharmaceutically acceptable excipient.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Beigelman describes nucleosides, nucleotides and their analogs in pharmaceutical compositions for treatment of viral infections (Abstract). Beigelman describes three general formulas, Formula I, II, and III, or their pharmaceutically acceptable salt and exemplifies suitable compounds of Formula I to include:

    PNG
    media_image2.png
    261
    251
    media_image2.png
    Greyscale
, thereby teaching the instantly claimed fluorinated ribose ring of a cytidine nucleoside analog, and thus reading on the features instantly claimed in Claim 1. The two hydroxyl groups are open for modification.

    PNG
    media_image3.png
    219
    269
    media_image3.png
    Greyscale
 (Claim 1, p. 247).   wherein R1A is selected from the group including 
    PNG
    media_image4.png
    128
    157
    media_image4.png
    Greyscale
 wherein R6A and R7A is selected from a group including wherein R6A and R7A are taken together to form
    PNG
    media_image5.png
    94
    160
    media_image5.png
    Greyscale
, wherein R6A and R7A are connected to the oxygens resulting in a 10-membered ring system (Claim 1, p. 249). Beigelman exemplifies a compound 14a that has the cyclic phosphate group (Example 14, p. 120), which while exemplified with a methyl substituent on the benzyl ring, Beigelman strongly suggests to be without a methyl substituent and that the substitution is optional (p. 249, lines 7-9).
	Beigelman also expressly teaches the difluoro substituents in compound 24a (Example 24, p. 135) and limits the substituents at R4A to a halogen, and R5A to a hydrogen or halogen. R4A is halogen, and R5A is hydrogen or fluoro halogen (Claim 1, p. 248 and 251). 
When the dashed line of Formula I is absent, R2A is selected from the group which includes optionally substituted C1-6 alkyl, and R3A is selected from the group consisting of OH, -OC(=O)R"A and an optionally substituted O-linked amino acid (Claim 1, p. 247), wherein R"A is an optionally substituted C1-24 alkyl, reading on the alkyl chain instantly claimed  (Claim 1, p. 250). Beigelman exemplifies fatty acid chains at the 3’ position of the ribose ring in compounds 49 and 50 (Example 48, p. 172).
B1A is an optionally substituted heterocyclic base, such as an unsubstituted cytosine, or an optionally substituted heterocyclic base with a protected amino group (Claim 1, p. 247 and 251).
excipient or combination thereof ([0183]-[0189], Claim 218), therefore reading on instant Claim 2.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The claimed compound Beigelman teaches that R2A may be an optionally substituted C1-6 alkyl group, which is different from the instantly claimed compound; the instantly claimed contains hydrogen at this position.
	Meier teaches cycloSaligenyl (cycloSal) concept as one pronucleotide system used in delivering nucleotide into cells, and is the only successful, pH-driven nucleotide delivery strategy (p. 356, 2nd paragraph).   Meier describes the in vitro antiviral activity of cycloSal nucleotides (2.3.2), describing how the precursor compound is dephosphorylated and converted to triphosphate. Meier recites that the cycloSal approach is ideal for its intracellular delivery of active nucleotides by a nonenzymatically induced
Cascade reaction; the cycloSal prodrugs have the advantage of being easy to synthesize, and have reasonable solubility in aqueous media. The cycloSal-d4TMP features a hydrogen at the 4’ position, with the benzyl group of the phosphate ring optionally substituted (Fig. 7). Meier’s cycloSal-d4TMP are shown to have antiviral activity and are highly selective for intracellular delivery (Chapter 15 – Table 1, Section 2.3.2)

    PNG
    media_image6.png
    174
    249
    media_image6.png
    Greyscale

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)

Beigelman exemplifies a compound 14a that has the cyclic phosphate group (Example 14, p. 120), which while exemplified with a methyl substituent on the benzyl ring, Beigelman strongly suggests to be without a methyl substituent and that the substitution is optional (p. 249, lines 7-9); Beigelman also expressly teaches the difluoro substituents in compound 24a (Example 24, p. 135) and limits the substituents at R4A to a halogen, and R5A to a hydrogen or halogen; Beigelman exemplifies fatty acid chains at the 3’ position of the ribose ring in compounds 49 and 50 (Example 48, p. 172). Thus, a skilled artisan would have guidance on selecting substituents to try from these examples.
Beigelman renders the instantly claimed compound obvious beginning with the fluorinated cytidine analog, substitution of the other hydrogen in the 2’ position with a fluorine group (R4A, 5A), incorporating an alkyl ester within C1-24 on the 3’ OH position of the ribose ring (R3A), and phosphorylating the R1A, per the teaching of Beigelman. The instantly claimed compound has an alkyl ester chain length which overlaps with the alkyl ester chain of Beigelman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to join the R6A and R7A of the phosphate group into a ten-membered ring system according to Beigelman with reasonable expectations of success because such moiety is recognized in the field as an established nucleotide delivery strategy per the teaching of Meier, who showed cycloSal d4TMP nucleotides, which has a hydrogen at the 4’ position, have potent antiviral activity and highly selective intracellular delivery (Chapter 15 - Fig. 7; Table 1; section 2.3.2; Fig. 10).
2A is selected from the group consisting of an optionally substituted alkyl, C1-6, and is the only position that would have a longer selection.  However, because of the bulk of the cyclic phosphate group, a skilled person would know to choose less sterically hindered group at this 4’ position. Beigelman teaches that this group can be a methyl.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); See MPEP §§ 2144.08. Furthermore, Meier provides the motivation for this substitution by teaching cycloSal-d4TMP without substitution at 4’ position of the ribose (Fig. 7, p. 362), and how they are highly selective and have antiviral activities (p. 363, Table 1). Thus, a skilled artisan would combine Meier’s teaching with that of Beigelman and modify this position from Beigelman’s Formula I to exclude substitution and still expect antiviral activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 97 and 99 of co-pending Application No. 16/976,909.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims recite a compound of formula
    PNG
    media_image1.png
    152
    541
    media_image1.png
    Greyscale
; or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising the compound or its salt, and at least one pharmaceutically acceptable excipient.

    PNG
    media_image7.png
    148
    343
    media_image7.png
    Greyscale
 or a pharmaceutically acceptable salt thereof which is a structural homolog of the claimed compound (Claims 97).  The difference between the instant claim and ‘909 is one –CH2- in the alkyl chain of the ester at the 3’ position of the ribose. According to the MPEP §§ 2144.09, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). 
The conflicting claims also recite a pharmaceutical composition comprising the compound or its pharmaceutically acceptable salt, and at least one pharmaceutically acceptable excipient (Claim 99). 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-2 of the instant application and Claims 1-66 of co-pending Application No. 16/976,909 are obvious variants and are not patentability distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616